DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on August 26, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Felciano et al. (Patent. No. US 6,052,730).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                                                                                                                                     
Claims 1-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US 2017/0154017), hereinafter Kristiansson. 
             
Claim 1. 	Felciano discloses a method, comprising: 
		receiving a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations; and causing the function to be executed by one or more computing resources at the one or more computing resource locations (Col. 3 and Col. 4 lines 1-20; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The www.stanford.edu gateway server machine then executes the script in the cgi-bin directory called "lamprey" which takes as input the URL "http://www.uspto.gov/patent/5123456.html" as well as the user ID "smith@aol.com" and the date-time stamp "09:10:15".  The program then acts as a client and sends its own HTTP request for the document 5123456.html from the server www.uspto.gov. After the HTML document is retrieved, the program then replaces every original URL in that document with a modified URL and returns the modified document to the ; and
receiving a function result from the one or more computing resources; returning the function result to the client device (Col. 4 lines 1-20; (The art teaches that the requested document is passed to the client indirectly through the gateway server where it is modified by lamprey prior to being forwarded to the client)).
Felciano doesn’t explicitly disclose the one or more computing resources executing source code for the function in an isolation container. 
However, Kristiansson discloses that the one or more computing resources executing source code for the function in an isolation container (Parag. [0091]; (The art teaches that a software container hosts a web server from where the web application source code can be loaded (i.e., execution within a container))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Felciano to incorporate the teaching of Kristiansson. This would be convenient for providing a solution to more efficiently manage web applications (Parag. [0010]). 
 
Claim 2. 	Felciano in view of Kristiansson discloses the method of Claim 1, 
Felciano further discloses the method further comprising:   
retrieving source code for the function from the function source code location; and sending the source code to the one or more computing resources. (Col. 3 and Col. 4 lines 1-20; (A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI .

Claim 3. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
Felciano further discloses wherein the combinatorial URL includes one or more hostnames (Col. 3 and Col. 4 lines 1-20; (A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  .  

Claim 4. 	Felciano in view of Kristiansson discloses the method of Claim 1, 
		Felciano further discloses wherein the combinatorial URL includes one or more hostnames, and wherein the one or more hostnames include one or more load balanced Domain Name System (DNS) hostnames (Col. 3 and Col. 4 lines 1-20; (The art teaches that the server is connected to a computer network, such as the internet, which enables the server to communicate with other servers and with clients via TCP/IP connections. The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The www.stanford.edu gateway server machine then executes the script in the cgi-bin directory called "lamprey" which takes as input the URL "http://www.uspto.gov/patent/5123456.html" as well as the user ID "smith@aol.com" and the date-time stamp "09:10:15".  The program then acts as a client and sends its own HTTP request for the document 5123456.html from the server www.uspto.gov. After the HTML document is .  

Claim 5. 	Felciano in view of Kristiansson discloses the method of Claim 1,  
Felciano further discloses wherein the request includes one or more variable parameters (Col. 3 and Col. 4 lines 1-20; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey)).  

Claim 14. 	Felciano in view of Kristiansson discloses the method of Claim 1,     
wherein a computing resource of the one or more computing resources contacts another computing resource as a function source code location (Col. 3 and Col. 4 lines 1-20; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The www.stanford.edu gateway server machine then executes the script in the cgi-bin directory called "lamprey" which takes as input the URL "http://www.uspto.gov/patent/5123456.html" as well as the user ID "smith@aol.com" and the date-time stamp "09:10:15".  The program then acts as a client and sends its own HTTP request for the document 5123456.html from the server www.uspto.gov. After the HTML document is retrieved, the program then replaces every original URL in that document with a modified URL and returns the modified document to the client instead of the original document. Thus the original request functioned as an indirect request, via the gateway server, for the document on the second server. Moreover, the requested document is passed to the client indirectly through the gateway server where it is modified by lamprey prior to being forwarded to the client. In particular, lamprey modifies the URLs so that they are not direct links, but rather indirect links that point to the lamprey script (i.e., code) on www.stanford.edu and have as their parameters the original URLs. Thus, any link the user follows from the modified document will again pass through the lamprey program rather than .  

Claim 15. 	Felciano in view of Kristiansson discloses the method of Claim 1,  
Felciano further discloses wherein the function source code location is a combinatorial URL (Col. 3 and Col. 4 lines 1-20; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The www.stanford.edu gateway server machine then executes the script in the cgi-bin directory called "lamprey" which takes as input the URL "http://www.uspto.gov/patent/5123456.html" as well as the user ID "smith@aol.com" and the date-time stamp "09:10:15".  The program then acts as a client and sends its own HTTP request for the document 5123456.html from the server www.uspto.gov. After the HTML document is retrieved, the program then replaces every original URL in that document with a modified URL and returns the modified document to the client instead of the original document. Thus the original request functioned as an indirect request, via the gateway server, for the document on the second server. Moreover, the requested document is passed to the client indirectly through the gateway server where it is modified by 

Claim 16. 	Felciano discloses one or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by one or more processors (Fig. 1) cause performance of:  
receiving a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations; causing the function to be executed by one or more computing resources at the one or more computing resource locations (Col. 3 and Col. 4 lines 1-20; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The , and
receiving a function result from the one or more computing resources; returning the function result to the client device (Col. 4 lines 1-20; (The art teaches that the requested document is passed to the client indirectly through the gateway server where it is modified by lamprey prior to being forwarded to the client)).  
Felciano doesn’t explicitly disclose the one or more computing resources executing source code for the function in an isolation container.
However, Kristiansson discloses that the one or more computing resources executing source code for the function in an isolation container (Parag. [0091]; (The art teaches that a software container hosts a web server from where the web application source code can be loaded (i.e., execution within a container))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Felciano to incorporate the teaching of Kristiansson. This would be convenient for providing a solution to more efficiently manage web applications (Parag. [0010]).

Claim 17 is taught by Felciano in view of Kristiansson, as described for claim 2.  

Claim 18 is taught by Felciano in view of Kristiansson, as described for claim 4.   

Claim 19. 	Felciano discloses a system, comprising:  
a load balancer, implemented at least partially in hardware, configured to receive a request to execute a function from a client device, the request including a combinatorial universal resource locator (URL), the combinatorial URL including at least a function source code location and one or more computing resource locations; wherein the load balancer is further configured to cause the function to be executed by one or more computing resources at the one or more computing resource locations (Col. 3, Col. 4 lines 1-20, and Fig. 1; (The art teaches that a web browser (i.e., HTTP client) can request HTML documents from various servers in accordance with the HTTP protocol by specifying a URL. A URL typically contains an internet host name, a directory path, and an HTML file name. The HTTP protocol also permits a URL to contain, instead of a file name, the name of a CGI script. Rather than sending the script to the client, the server machine executes the script program.  Typically, the script program generates an HTML document and sends it to the client.  In order to allow the client to provide input data for the script program, the HTTP protocol allows the URL to have various parameters appended to it following the path name. For example, the URL "http://www.uspto.gov/cgi-bin/search?rabbits" is an HTTP request for the server "www.uspto.gov" to execute a CGI script called "search" with an input parameter "rabbits".  The server might respond by searching a database for the word "rabbits" and generate an HTML document containing URL links to relevant documents, some of which may be on other servers. The CGI script on the Gateway Server is called "Lamprey". HTTP requests that call Lamprey provide a URL as a parameter fed to Lamprey.  For example, a client might send a URL of the form http://www.stanford.edu/cgi-bin/lamprey  ?url=http://www.uspto.gov/patent/5123456.html &user=smith@aol.com &dts=09:10:15. The www.stanford.edu gateway server machine then executes the script in the cgi-bin directory called "lamprey" which takes as input the URL "http://www.uspto.gov/patent/5123456.html" as well as the user ID "smith@aol.com" and the date-time stamp "09:10:15".  The program then acts as a client and sends its own HTTP request for the document 5123456.html from the server www.uspto.gov. After the HTML document is ; and
 wherein the load balancer is further configured to receive a function result from the one or more computing resources; wherein the load balancer is further configured to return the function result to the client 5Docket No.: 80021-0015 device (Col. 4 lines 1-20 and Fig. 1; (The art teaches that the requested document is passed to the client indirectly through the gateway server where it is modified by lamprey prior to being forwarded to the client)). 
Felciano doesn’t explicitly disclose the one or more computing resources executing source code for the function in an isolation container.
However, Kristiansson discloses that the one or more computing resources executing source code for the function in an isolation container (Parag. [0091]; (The art teaches that a software container hosts a web server from where the web application source code can be loaded (i.e., execution within a container))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Felciano to incorporate the teaching of Kristiansson. This would be convenient for providing a solution to more efficiently manage web applications (Parag. [0010]).

Claim 20 is taught by Felciano in view of Kristiansson, as described for claim 2. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US .

Claim 6. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature. 
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001]).

Claim 7. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature, and wherein the one or more computing resources validates the digital signature before executing the source code for the function.  
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))), and 
wherein the one or more computing resources validates the digital signature before executing the source code for the function (Parag. [0017] and Fig. 2; (The art teaches that a synchronization request and digital signature is received from mobile device. The received digital signature corresponds to application code actually residing on the mobile device. Based upon the mobile device requesting synchronization and the application components running on the mobile device, a corresponding digital signature is retrieved from local storage. It is .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001]). 


Claim 8. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the source code for the function includes a digital signature, wherein the one or more computing resources validates the digital signature before executing the source code for the function, and wherein the one or more computing resources does not execute the source code for the function when the digital signature is invalid. 
However, Schmidt-Karaca discloses wherein the source code for the function includes a digital signature (Parag. [0017]; (The art teaches that digital signatures are verified for applications running on mobile devices, and these digital signatures correspond to application source code deployed to mobile device (i.e., source code includes a digital signature, as consistent with the applicant’s definition))),  
wherein the one or more computing resources validates the digital signature before executing the source code for the function (Parag. [0017] and Fig. 2; (The art teaches that a synchronization request and digital signature is received from mobile device. The received digital signature corresponds to application code actually residing on the mobile device. Based upon the mobile device requesting synchronization and the application components running on the mobile device, a corresponding digital signature is retrieved from local storage. It is determined whether the received digital signature matches the locally stored digital signature. If so (i.e., digital signature is valid), a synchronization process is performed with mobile device)), and 
wherein the one or more computing resources does not execute the source code for the function when the digital signature is invalid (Parag. [0017]; (The art teaches that It is .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Schmidt-Karaca. This would be convenient in performing secure synchronization between a central server and a device such as mobile device (Parag. [0001])
 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US 2017/0154017), hereinafter Kristiansson; and further in view of Papaxenopoulos et al. (Pub. No. US 2018/0336356), hereinafter Papaxenopoulos.

Claim 9. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the function source code location is encrypted in the combinatorial URL in the form of a JavaScript Object Notation JSON web token.   
However, Papaxenopoulos discloses wherein the function source code location is encrypted in the combinatorial URL in the form of a JavaScript Object Notation JSON web token (Parag. [0019]; (The art teaches that a security patch rule includes a plurality of possible patches to the source code and/or representation based on the vulnerabilities including multiple types of encryption to implement, multiple source code modifications; and such security patche rules are specified as JSON scripts)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Papaxenopoulos. This would be convenient to pertain auto-remediating security vulnerabilities in source code, and more specifically pertains to utilizing pre-existing security controls for auto-remediating security vulnerabilities in source code (Parag. [0002]).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US . 
 
Claim 10. 	Felciano in view of Kristiansson discloses the method of Claim 1, 
The combination doesn’t explicitly disclose wherein the isolation container is reused when it has been previously utilized to execute the same source code for the function. 
		However, Biskup discloses wherein the isolation container is reused when it has been previously utilized to execute the same source code for the function (Parag. [0034] and Parag. [0054]; (The art teaches that a service composition provides the ability to re-use containers. The container scanner identifies the relevant source code based upon identification of the container image in the software container repository)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Biskup. This would be convenient to build a flexible Data Science development and distribution mechanism into the backbone of an organization's data solutions architecture to increase analytics experimentation and streamline the experimentation process (Parag. [0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US 2017/0154017), hereinafter Kristiansson; and further in view of McClory et al. (Pub. No. US 2018/0324204), hereinafter McClory.   

Claim 11. 	Felciano in view of Kristiansson discloses the method of Claim 1,    
The combination doesn’t explicitly disclose wherein the function source code location refers to a GitHub source code location.  
		However, McClory discloses wherein the function source code location refers to a GitHub source code location (Parag. [0051]; (The art teaches that the location of the application code data store may identify either a public or a private application code data store in a source code hosting facility (e.g., Github))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of .




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US 2017/0154017), hereinafter Kristiansson; and further in view of Carlson et al. (Pub. No. US 2004/0199762), hereinafter Carlson.   

Claim 12. 	Felciano in view of Kristiansson discloses the method of Claim 1,
The combination doesn’t explicitly disclose wherein the combinatorial URL is a hidden, encrypted URL.  
However, Carlson discloses wherein the combinatorial URL is a hidden, encrypted URL (Parag. [0028]; (The art teaches that the URL is encrypted to hide the directory structure of the web-server)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Carlson. This would be convenient to hide the directory structure of the web-server (Parag. [0028]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felciano et al. (Patent. No. US 6,052,730), hereinafter Felciano, in view of Kristiansson et al. (Pub. No. US 2017/0154017), hereinafter Kristiansson; and further in view of Harris et al. (Pub. No. US 2010/0274786), hereinafter Harris.  

Claim 13. 	Felciano in view of Kristiansson discloses the method of Claim 1,   
The combination doesn’t explicitly disclose wherein the combinatorial URL includes a hash code that is used to verify the data integrity of the source code for the function. 
wherein the combinatorial URL includes a hash code that is used to verify the data integrity of the source code for the function (Parag. [0047]; (The art teaches that an Arithmetic Coding (AC) is used to hash a list input URLs at a data collection site to create a list of AC Hashed values for the input URLs. The "AC Hash" algorithm a library of AC Hashed values for URLs are preferably supplied to a user as a client library or source code so that the user can AC Hash "new" input URLs and search for the AC Hash value of the new input URL in the library or a fuzzy match to the new input URL.  The user sets an URL accessibility policy based on known URLs and uses the system and method to determine if a new input URL adheres to the policy and is permitted to be accessed by the user)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Harris. This would be convenient for compressing strings in a manner that allows for searching of a specific compressed string in the set of compressed strings.  More specifically, to coding uniform resource locator (URL) strings for Internet accessibility analysis (Parag. [0004]).

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guthrie et al. (US 2005/0193097) – Related art in the area of providing processing services over a distributed communication network, (Parag. [0072], the storage location of the source code file corresponds to the URL for the web service request for any exposed web service contained within the source code file).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442